OFFICE    OF THE ATTORNEY          GENERAL      OF’IEXAS
                                          AUSTIN
0-O.NANN
A--




           Honorable Earry Knox, Chairman
           state Board ot Control
           Aurtln, Texoa
           Dear Elr:




                                                   4859, your depart-
                                                   rt the repulaition
                                                    Control to the istook
                                                ttb   tex ntempn, aWd~6
                                                t iurrq1.tbe ooll-
                                                or ~n~e~~prlntln~601~
                                            oSor0, ths ‘hvoloea ior
                                          ot be legally approvod Sor
                                           of Control.
                                  he tax atenpm mhtea under thie
                                  ve been delivered to t&o state
                                   the present tlmc, the Tremurer
                                                 000,000 or the
                                                   her   tble    rauui8ltloa~

                     -In view of these faote, your valued opinion
                18 roepoot~ully rcquoatcd on the following pus8-
                t1onma
                       “1. Doaa the 3tat.e of %&as t1ow here title
                       anO the right of ponscsaion to the abovr-
                       mentioned tax mtaapm whioh hume heretofore
                       bean bcllverrd to the 24iate Tmmmrer, but
                       whloh   beoe not   yrst been u~eb8
fionoreble
         Harry Knox, Pega 3

           "2. Xiiyour answer to the above qusatlon
           is 'no', sna w3auming that no emergenay
           o~uaed by the i&ok of tax etampe for aele
                        will thereby be ereatsd, whet
           by the ,::tate
           for~elltleewill have to be obeervsd by
           the Board OS Control.lr order to -oura
           legally a 6urricmt supply or such
                  to laet ror the dur8tion or said
           star",pm
           erergenoy?*
          You have heratoforefurnirhed ue for examinetlon
the orlgineZ eontreatbetween the 2tat.eBoard of Control and
The nteok Corcpeny ereout6a July a, 1939, whereby The 6taok
Cosgeny e&reed ta deliver 300,000,000cigarette tar atampa
to the Cigarette Tax ::tamgBoard. You hove ala0 rurniahsa
us rith a photostetic copy or the requisltlou aat04 Sept-
mtiber10, 1939 one oparoved Ssptesber 19, 1934, whsreby the
additional 100,000,000cigerette tmx mtampu referred to ln
your letter were pur,"ortcd to heve been omtraoted ror.
hltbougb, as pointrd out in our o~lnion NO. O-3339, the
contraot of July 6, 19W had sxplred,   tan4tbe requlsltion
spproved on %;,t.saber 19, 1939 did not fulPil1 the oonatl-
tutionsl.requirs~ttte,  it oannot be quostloned but that it
wea tbs intentionof the mmtreotfng pcmtias that the pur-
oheee or the abrlitlonal 100,000,000strmpa should be g,ovorn-
cd by the tsrmc end contitfoae tf the contraot of July 6,
1937. Faragrerb VX of eel4 contract reatls~5 followr:
            "That in considerationof the party OP the
      second pbrt rully perPomfn3 and keepfaileach
      an6 every oblfpatlon o&its :'art,enc.the dr-
      livery of such staaps aithin the tiae antifa
      the maoaer a8 provided in this contreot or
      faemoronduarof egreemnsnt,toapather
                                        with the
      epcciffcsticna,the party 0r tts rirat yrt,
      egrees tc :ey to tJm gwty of the eecon4 :iart
      sl.svecacd ninety-fiveone hue6rsthe (11 CS/lOC)
      oenta per tbousa& Por eaoh snd every thoueand
      of said stam3a dellvccd by tbs ,partyof the
      neoond sart to the party of the Plrst yart if
      end ibon eccspted by ths Fart2 of the ftret?art
      at i;ustln,Textlfi,end 5n ed4ltlonol $100.00 ror
      esch abrnigeor 4ano5inatlonrm (:;,i%pheeieOWlI)
Honorable Ilarry Knox, Page 3

           ft is &parent frca the above quoted prorlslon,
thst it ~88 the arutueL intentlenof the Boar% 0r Control orid
The Jteck Conpany, when tbr rsqulsitlon for the abdltioaal
1CO,OOO,OOOatmu?? w8a approved, that payment In aaah ma
oontenpl6te%upon cblirerp of the 8tampa *it sn% wbon lo-
cspted”.   ::emuat look, tharoron to the rulea gorarnlng
aarh aales, (IIdlatin(ylahadfrom aaloa on ordlt ln order
to ascertainubare the tltls an% right of poaaoralon ef thaws
       now rad%ea In the li@t of our ruIl&xgln Opinloa Ho.
~ataotps
O-8390 that the requirltloaof &ptmabrr   1939 ai% not fultill
the conrtitutlonelrequlrewnt8 for a contract tor printing.
          Ja~ds, C.J. la Swing T. Qlraater,  04 Y.S. 408
(Ct. of Clril A~pala, 1906) aanounoeb the rulm relatlne to
parrage of title in oaah aalea mhioh baa baaa ooaalatmatly
follows% lo Tauar
          9ibere   mrronal   propartjr   la aold, a   part
     or the conaldaratlontQ be paid in oa6h aad tha
     rest in a&r**% p*ymnta,   no title psaaea~uqtil
     tbc oaab imy#ientis aotua2ly a&s. #'bora8
     ads la made on the aoadttlon #at a aaah py-
     morrtshall be m%e, aad poaas~alon of the ?rO-
     perty la obtalnee betor0 aeb pyrsmt, dtbout
     the oeab paymnt being waived, hitie doer not
     paaa. A ri+Or DU8t be MdO +Oi~&tdiy        W&d
     lt la a questlon'otiaat tbst mat be mabe to
     aloarly an% plainly appear ... Woohap on
     galas, sec. S48, ntataat 'Wltsra a adr ie thus
     to be for oaah an% paymmt is loun% to be a
     oondlttonprecedent, 1% ia char    tbrt if the
     buyer obtain,8 tbo good8 by gtivlngfor tha WriOO
     a obaok or draft whloh la eubraquentlydi8-
     bonorod, them la RO payfmnt, sad the tit18
     does not :am.* ...*
          In Pirat National Bank of Ltttl*fleldto 8081,
(Ct. of Clril appeals, marillo,  lOZ3), 10 S.W. an% 4O&ths
oourt held thst title to 46 bales of ootton h8d BOt F8*a%
to buyer where the buyor's bank draft given in Pacot tbmo-
for -B not honored, even though the cotton had beea %Olirar-
atito buyer.




                                                      .
Honorable Rorry Knox, F-age4

          “In ContinentalBank and Truat Company v.
     Eartam (Tax. Civil ~ppea1.e)129 ::.K.179,
     Tslbot, J. held that, where a cralaIs fos oaah,
     a dsllvery aubJect to tba ;aaymentof the price
     poaaaa no tltlo.”
          Bon%, J. of the Uellaa Court ot Ciril Apwa$a in
Fillhas V. Oraer,  122 S.T. Bnd 047, at p. 249 quoted 4th
approval tho rollowIng proao~unoomentof the PennsylvanIa
Court in Frecb ‘I.Lewis, 216 Pa. 141, 67A. 46:
                       bouover, having paaaetlan% tbr bayor,
           w.Foaseaalon,
     by the sot of the seller, havine been internto%
     with the ln%loIa or ownerablp,the ~llcy or our
     law requires thst this altuatlon - the pouer$lon
     in one and tbs right of property in anothor - ahall
     contInus no longer them is nooea8arp ta -able
     the 8sller to rooovar the good8 with wklch ~h4baa
     perted.  The law plvaa the 8alhr tbe right,    In
     euoh oaae, to reolslm him @ode& but ha mrt 40
     so promptly; othrrrwlea  ha wI11 be bald to hare
     wplved his right, an% can only thbroarterlooktto
     tha buyer for ths prle~.~
             k quoatloo quite rirll8r    to the em here preuat@d
we8 betore the Texas C~ia8ion         Of Appe8la in Rtietf v. city
of 3ehakntonlo, 130 Ter. 894, 131 3.78.BInd~lo84.Thor., the
City of Can knti3niekad Pumhuaed 8 pi8RO irOa tba aa1thall
kiualcCompany for $lSOO ~?.a    be p8id on dellvory ot the piano.
After    the piano bad been delivered, tko City Aui?thr in
lc a o r da no with
               o    an ordbanco    raturns%to $ermlt dellrsryof
the wurraat iarued In peymont thorafore for t&a reamon that
the Xolthell Was10 Company uua lndebte% to the City tor
oemtain taxaa.
          Thorsattarthe Wdtball   Mu%ie Colllpany wee a&&&j@
bankrupt, an% the ?Xisrf Co., who ha% ehlpped tbs lane to
tarsaolthaUCo. on ,walgaarentlaid claim to the pPano. Sal&
the court:
           ‘Tha olty, bsrlag tbua aoquirra gorrtwmtiion
     of the piano, aesdrt.8the ri&bt to krap it wlth-
     out pyiq ior lt, as it colWnly promlab% to
     40.   The elty MB not i&&e%, deOOll6d, or de-
Honorable Harry Xnox, i'sgo5

        freuded; It received th% piano contractedfor.
        The city hoa paid nothing, fiioanup Dothing,
        euff8red c.0tblng. Thme is no ssmblancaof
        un ssto;pel la favor of the.city against the
        ftisnutaaturef,
                      the owner of the piano. Tku8
        there is no gossibls groUntiUpon which t&d ofty
        oan CIWE           tke   title    or rigkt     of ~ossraaioa     of
        the pls30.~*
          3hsther the 3took Company hsa logal tltla  at
this time or merely a right to re?orssrraion 18 raletlvoly
unkportclntaa iadlotntd by thhgfollowing quotationiroE
;;8OQlC8       Yt8t8     D8llk   V. %W~ll,    m      &8nSa8   520,   109 PSC.   102,
2s   t.ti.A.      (N   .S.) 024, 31 a.L.R. !%‘I:
               "A8 a praotioalnoosed ty, to avoid th8
        inoonr8nlaaO8of reguiring the sall8r of en
        artlch    to keep 0~1)band upon it until dth
        th8 oth8r he graape the Ourrenoy tendered In
        P4V==J t , th8r8 lW8t b8 8OPIOrSleX8tiCfl Of thi8
        rtllil.Dalivcrryand paysmnt, 88 a praoti6al
        Blttsr,         CMDot     be ebsohtrly         SiPaUltSn8OW.
        SOme slight intWve3 bStWS8n tk8 two 8otl i8
        in8Vit8bla,  and the eritarion  upon wblch tha
        CO-t8 bars agrq8d v!ithoubst8ntialUn%nirbity
        illthat such hIt8l=V8l d068 ‘Dot CiOIlO1U81Vs1yPtOVc,
        a tot81 8brndoOsent of title   and the ri&kt of
        po~eamrionby the seller, unle88, nubor aI1 the
        ObKU48tanO84iOf thQIMb8, it in fEOt 8hoU8 that
        result to b8va been intendell. S0m8 in680ufty
        ha8 b8en exerai8ed wttk doubtful   profit in de-
        Sinlng the oharsotar of the rZgbt remalnlng La
        the rsller 8tter delio*ry 8nb before pepant.
        "'hether 1t 3.8lmre 2rop8rly dsroribed 85 a
        lien, 12ratrrntlon OS title, or an option to
        reroind tks awti%Ot,    IS not Very impOrt8Dt SO
        at 88          affeats    the    so3utfOn     or tlm jirObl8m Pro-
        seated  here. xt 58 ~1right 0r the 8811~ to
        reposaesa bimae2f of the (pob+ St the buyor
        falls ia t&Q p8rfomanoe of tka 8&$W4tC8KIton
        his part wSioh ~813 intended ta be ecnteP:porsD8OU8
        with the delivery. It in 8 iwM.Lar right &DOW-
        ing out of D peeullar situation, and it io not
     nsceaemy  to &ire it o name the iwe of wvnlohml&ht
     11005to de0169 aontrov*r8iesgrowing out of othbr
     re~latlon8.w
            Ap?lyln(Sthe rules lnnounaed in the forr~ohg
authoritiesto the fast 8Ituatlon @reamted In your letter,
it is our opinion that the Steak Company has th6 rlgbt to
&emend rrturn   0: the clgarrtto tax atanpr reoently 6elIver-
ed to the stata Treasurer upon bring rdrlaed that the oon-
tract and requlsltlon undar whloh they were prerumablydo-
llvrred 1s lnvelld. Tha mller*s right or repommmlon or
gosde delivered but not paid for on a cash sale muat bo
exeralrsl within a reraonable time and nap be waived by
lack oE Qlllgsnao or agreement ot the :wrtls8.

          Xe turn now E0 49oon8ldwatlon   of your s*oontl
quertlon. As at&o& In our oplalon ISo.0-fS539,all ooatrbots
for printing,whether in aeuea of emergency or not mu& oon-
form to the requlrrfneatsof krtlala 16, ::eatIon21 of the
COLl~titUttODor 50x08, of which the :ertlnaatprovlri~a~
are that the prlntlng anhall b8 portormadunder Qontraat,
to be given to the loweet raaponslble blddmr, below ruah
maximum prloa and under mmh regulationa,   as shall br pro-
sarlbd  by law ... and all nuah  aoatrsota shot1 be eubJeot
to the approval ot tha Governor, 9earetary of Stat.4 and
Comptroller.*
            In the event of an emar~eaoy,krtlolr 61.8,8eri#od
Civil Statutes,   19E2, provldse:
          “Ihs Board may In Ita dlsoretlonoaka 8~0h
     temporcrryarrangement to suaat the aocrrgsnay
                                                 @a
     the public interest may damafui."

          ks~~~.lo~th,atthe Board of Contrcl, in the ex-
erctse of lta rcsa0nekl.edlaaretloa,deternIne that aii
smrgenoy now exlrstewhlcb lw:;uires til@ lmmedlat~putOhM
of o@rette tar stamps, it Is our oplnloo t?.atttm Tmard
may enter into a oontrsot for the Durollere ot uuah struPp8
rrom the loweet ne~oa6lble bidder atter eucb navrrtiif.inc
for bida as then3oard may deaa FroWr.
                            --   J


                                     200




APPROVEDJUN 11, 1940

-.=&d
ATTORNEY GENERAL Or'TEXAS